     Case 1:20-mj-30487-DUTY ECF No. 35, PageID.104 Filed 04/19/21 Page 1 of 5




                              United States District Court
                              Eastern District of Michigan

United States of America,

          Plaintiff,
                                                No. 20-mj-30487
v.
                                                Hon. R. Steven Whalen
Kaden Gilbert,

          Defendant,



Stipulation and Order Extending the Preliminary Hearing and Time in which
       an Indictment Must be Returned and Finding Excludable Delay


      The parties jointly submit this stipulation and request that the Court order the

time period in which an indictment must be returned be continued to June 22, 2021

and find that the ends of justice served by this continuance outweigh the best

interests of the defendant and the public in a speedy indictment.

       Ordinarily, an indictment must be returned within thirty days from the date on

which a defendant is arrested on a complaint. 18 U.S.C. § 3161(b). That period

may be continued by the Court, however, and under some circumstances the

resulting period of delay may be found to be excludable delay for purposes of the

30-day clock of § 3161(b). 18 U.S.C. § 3161(h)(7)(A). Defendant had her first

appearance on November 19, 2020. The date in which to indict was stayed

temporarily in this case due to defendant’s motion for a competency exam which
  Case 1:20-mj-30487-DUTY ECF No. 35, PageID.105 Filed 04/19/21 Page 2 of 5




has now been withdrawn. Later, the parties agreed to extend the dates for the

preliminary hearing and time in which to indict to May 3, 2021.

   The parties jointly request that the preliminary hearing scheduled be adjourned

and the Court continue the preliminary hearing and the period in which an

indictment to June 22, 2021 because the government expects to receive additional

discovery materials in the case, such as crime lab reports involving DNA and

fingerprints, which are not expected to be available until after May 3, 2021. See 18

U.S.C. § 3161(h)(7)(B)(iii). Further both parties need additional time to prepare for

the preliminary hearing.

   The parties request that the Court continue the time for indictment as requested

on an independent basis under the ends-of-justice provision for the reasons set

forth above.

   The parties further stipulate and request that the Court find that, in light of the

factors set forth in § 3161(h)(7)(B), the ends of justice served by this continuance

outweigh the best interests of the defendant and the public in a speedy indictment,

and that such time should therefore be excluded from the time within which an

indictment must be filed. See 18 U.S.C. § 3161(h)(7)(A) (allowing for periods of

excludable delay); see also Administrative Order 20-AO-39 (excluding time

resulting from adjournments in criminal matters “during the time of the spread of

… COVID-19” and finding that “[t]he unprecedented and exigent circumstances

                                          2
  Case 1:20-mj-30487-DUTY ECF No. 35, PageID.106 Filed 04/19/21 Page 3 of 5




created by COVID-19 and related coronavirus health conditions have created a

health emergency throughout the United States and numerous foreign countries

that has resulted in widespread societal disruption.”).

Respectfully submitted,

SAIMA S. MOHSIN
Acting United States Attorney

s/Roy R. Kranz                                  s/Bryan Sherer (w/consent)
 ROY R. KRANZ                                 BRYAN SHERER
 Assistant United States Attorney             Attorney for Defendant
 101 1st Street, Suite 200
 Bay City, MI 48708
 roy.kranz@usdoj.gov
 (989) 895-5712




                                          3
     Case 1:20-mj-30487-DUTY ECF No. 35, PageID.107 Filed 04/19/21 Page 4 of 5




                             United States District Court
                             Eastern District of Michigan

United States of America,

          Plaintiff,
                                               No. 20-mj-30487
v.
                                               Hon. R. Steven Whalen
Kaden Gilbert,

          Defendant,




  Order Adjourning the Preliminary Hearing and Continuing the Time in
 Which an Indictment or Information Must be Filed and Finding Excludable
                                  Delay



      The Court has considered the parties’ stipulation and joint motion to continue

the preliminary hearing and the time period in which an indictment must be filed

until June 22, 2021 and hereby grants that request. For the reasons described in the

parties’ submission, the Court specifically finds that there is discovery that in not

likely to be completed and available until after the current date set for the

preliminary hearing in the case. The Court further finds that failure to grant a

continuance would likely make a continuation of the proceeding impossible, or

result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
  Case 1:20-mj-30487-DUTY ECF No. 35, PageID.108 Filed 04/19/21 Page 5 of 5




    Accordingly the Court finds, after considering the factors set forth in 18 U.S.C.

§ 3161(h)(7)(B), that the ends of justice served by this continuance outweigh the

best interests of the public and the defendant in a speedy trial and that the

continuance qualifies as excludable delay under 18 U.S.C. § 3161(h)(7)(A).

    IT IS THEREFORE ORDERED that the preliminary hearing be adjourned and

the time in which the government must return an indictment is extended and that

the following deadlines will apply to these proceedings:

Preliminary hearing: June 22, 2021

Time in Which to Indict: June 22, 2021

Date: April 19, 2021                           s/ Patricia T. Morris
                                               Patricia T. Morris
                                               United States Magistrate Judge




                                           2
